Alvey, C. J.,
delivered the following dissenting opinion:
Upon the facts of this case as disclosed by the record I have but little doubt that the right and justice of the mat*356ter is with the plaintiffs. I think, however, the case was not sufficiently left to the jury ; the Court having assumed the facts and drawn a legal conclusion therefrom not in every aspect of the case entirely warranted by the law.
It appears that the firm of Buckland, Ebeling & Co. were dealers in musical instruments, and had ware-rooms in Baltimore as a regular place of business. They purchased instruments for sale, and also received instruments from other dealers and manufacturers on consignment for sale, the instruments received by them as consignées being sold for account of the consignors. They were general agents for the sale of the pianos of the plaintiffs, in this State, and the piano in question was one that had been consigned by the plaintiffs to Buckland, Ebeling & Co. for sale for account of consignors. It was therefore not the property of Buckland, Ebeling & Co., but they received it and held it for sale as the agents or factors of the plaintiffs, and were required to sell for cash, and to account for the proceeds. Instead of selling the piano in the course of their business, and as they were authorized to do, these agents allowed it to be taken from their ware-rooms by Buckland, one of the members of the firm, and taken to his private residence, and there used as a piece of'the furniture of his house for about ten months. At the end of -that time, and but two or three days before the failure and break up of the firm, this piano was sold by Buckland at his private residence, together with all his household furniture, to the defendant, a second-hand furniture broker. The price paid for the piano, according to the evidence of the defendant, was $250, just half of what it would have been sold for at the ware-rooms, if sold as a new instrument and in regular course of the business, according to the evidence of Ebeling, one of the partners.
It is conceded that the piano was held by Buckland, Ebeling & Co. on consignment merely, and not as owners; and such being the case, it is claimed, and shown by the *357evidence produced on the part of the plaintiffs, that the piano was taken out of the warerooms of Buckland, Ebeling & Co. by Buckland on a mere loan to him by the firm, and that it never was in fact sold to him, or to any other person by the firm, to whom it was entrusted as agents for sale. It is therefore insisted by the plaintiffs that they have never been devested of their property in the piano by sale, and that the pretended sale by Buckland to the defendant could only bind those who were immediate parties to it, and not the plaintiffs who were the real owners of the instrument, and who never authorized any such sale as was made by Buckland to the defendant.
On the part of the defendant it is insisted, and he has offered proof to show, that he was a bona fide purchaser of the piano from Buckland for value, without notice ; that he purchased the instrument for $250, with and as part of the entire household furniture of Buckland, and supposed the piano to belong to him. And Buckland, testifying on behalf of the defendant, swears that he took the piano from the warerooms and carried it to his house, and made a present of it to his wife, and directed that ho should be charged with it on the books of the firm, though he does not state at what price, nor do the books show that he was so charged. It is, however, certain that he never paid for the instrument, nor did the firm of which he was a member ever render any account therefor.
1. If the theory of the plaintiffs be correct, that Buck-land never in fact purchased the piano from the firm of Buckland, Ebeling & Co., but simply took it from the ware-rooms upon loan, as testified to by Ebeling and the clerk, then clearly the subsequent sale of the instrument by him at his house, and as his own property, or that of his wife, passed no title to the defendant as against the plaintiffs, and they axe entitled to maintain this action to recover the piano of the defendant, who holds by wrong as against *358them. The law upon this subject would seem to be too well settled to admit of any serious question. At the common law, and independently of the provisions of what are known as the Factor’s Acts, a factor or consignee of goods, holding them for sale for account of his principal, has no power to pledge such goods, and, a fortiori, he has no power to loan them for use. A principal could not be, by any such means, devested of his rights of property. And to acquire a good title to the principal’s property by purchasing it from his agent, such purchase must have been from .the agent while acting according to his instructions} or from one acting in the usual course of his employment, and whom the purchaser-did not know to be transgressing his instructions. The reason of this is clear, says the late Mr. Smith, in his work on Mercantile Law, page 166: “for unless the transaction took place bona fide in a market overt (in which case, in England, a peculiar rule of law steps in for its protection,) an agent selling without express authority must, that his act may be supported, have sold under an implied one. But we have seen that an implied authority always empowers the person authorized to act in the usual course of his employment; consequently if he sold in an unusual mode, he could have no implied authority to support his act; and as he had no express one, his sale of course would fall to the . ground. For instance, the usual employment of a factor being to sell, it has been repeatedly decided that he could not pledge the goods entrusted to him.” This compendious statement of the law upon the subject, has been fully approved and adopted by the Supreme Court of the United States, in the case of Warner vs. Martin, 11 How., 209, 227.
Here, the piano was not sold in the usual course of the business by the firm to whom it was intrusted, and to whom authority of sale was delegated; nor was it sold by that firm at all, according to the testimony on the part of the plaintiffs. The sale to the defendant was not made *359by Buckland in his representative character as a member of the firm of Buckland, Ebeling & Co., but in his own name and right, or that of his wife, as owner of the piano. In such state of case, if it should be so found by the jury, clearly the plaintiffs have not been devested of their property, and they may maintain an action therefor.
2. But if, upon the theory of the defence, the piano was in fact sold to Buckland by the firm of which he was a member, though upon credit, and therefore contrary to the terms upon which it was received by them, such sale would not be absolutely void, but only voidable at the election of the consignors. For while it is true that the character of both vendor and vendee cannot be held by the same person so as to bind the principal, yet such sale would be valid against every person except the principal whose confidence had been abused, and whose rights had been violated by the sale; and therefore, if it be true that the piano had been sold to Buckland by his firm, any person purchasing it from him, bona fide for consideration and without notice of the fraud infecting the title, is entitled to be protected in his purchase. If such state of case be found by the jury, the defendant would be entitled to the verdict. The case would then be controlled by the principle of the cases of Powell vs. Bradlee, 9 G. & J., 221, and Hall vs. Hinks, 21 Md., 406. In my opinion the error of the Court below consists in not having so submitted the base to the jury as to enable them, to find how the piano was obtained by Buckland from his firm; — whether by loan or by purchase, and if by the latter mode, whether the sale to the defendant was bona fide for valuable consideration, and without notice. I am therefore of opinion that the judgment of the Court below ought to be reversed, and the case be remanded for a new trial.